UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                       _______________________

                              No. 01-60252
                            Summary Calendar
                     Civil Docket # 1:98-CV-329-S
                        _______________________


                           BILLY LANSDELL,

                                                      Plaintiff-Appellant,

                                    versus

   ARAMARK UNIFORM AND CAREER APPAREL, INC., doing business as
         Aratex, doing business as Aramark Linen Service,

                                                       Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
_________________________________________________________________
                         December 7, 2001


Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

            The court has carefully reviewed the two issues raised by

appellant   Billy   Lansdell   in    his     contractual   controversy   with

Aramark Uniform and Career Apparel, Inc.: Whether the district



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court erroneously excluded evidence of a contract from the jury;

and whether the court erroneously held certain property damage and

theft claims barred by the statute of limitations.                    Finding no

reversible error, we affirm the judgment.

           First,    the    district    court      excluded   evidence    of    the

December 17, 1992 “Greenville contract” on the basis of Appellant’s

answers to Requests for Admissions.             Appellant concedes that his

counsel erred in admitting that all contracts between the parties

had been produced.     Appellant subsequently attempted to introduce

another contract which had not been produced.                 He never moved to

withdraw or amend the answers to the request for admissions, and

therefore, the answers are conclusive under Fed. R. Civ. Pro.

36(b).     The   district    court     did   not    abuse   its    discretion    by

excluding the evidence.

           Second,    while    Lansdell       concedes      that    the   alleged

negligent property damage and theft occurred more than three years

before he filed suit, he contends that Aramark engaged in a

continuing tort or committed acts deserving estoppel to assert the

defense.   The district court rejected each of Lansdell’s theories.

The court found that the alleged tortious acts embody clearly

definable, distinct and separate injuries to appellant’s trailers

and thus are not continuing violations.             The court also found that

since the ongoing negotiations between Aramark and Lansdell over

these damage claims were not characterized by inequity or fraud,

                                        2
Mississippi    law   does   not   permit   waiver   of   the   statute   of

limitations.    Mississippi Dept. of Pub. Safety v. Stringer, 748

So.2d 662, 665 (Miss. 1999).       Appellant has furnished us with no

factual or legal basis to disagree with the court’s ruling.

          AFFIRMED.




                                     3